DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/18/2022 has been entered.
Election/Restrictions
The election requirement is maintained, and Applicant’s election without traverse on 08/16/2021 is now made final.
Claim Objections
The Objection to claim 3 in the Office action dated 10/08/2021 has been overcome by the amendment filed 01/18/2022 and is now withdrawn.
Claim Rejections - 35 USC § 112
The 35 USC 112(b) Rejection of claim 3 in the Office action dated 10/08/2021 has been overcome by the amendment filed 01/18/2022 and is now withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matecki et al. (US 2019/0100090 A1).
Regarding claim 1, Matecki teaches an electric vehicle battery pack (battery tray 10 for holding battery packs of electric vehicle, Matecki [0002, 0004, 0037] and Figs. 1, 3, and 5), the battery pack comprising:
a top cover (tray enclosure members 27, Matecki [0040] and Fig. 1);
a frame (peripheral wall structure 21 and wall structure 24, Matecki [0040, 0046-0047] and Figs. 2-4 – see annotation below), for surrounding, and maintaining structural integrity of, electric vehicle batteries positioned in an interior space therein (batteries 16 held in containment area enclosed by tray 10’s enclosing members 27, walls 21, and floor 22; Matecki [0040-0041, 0047]), the frame having an upper surface above the interior space (top edges of walls 21 and 24, shown in Matecki Figs. 2-3 – see annotation below) and an opposing lower surface below the interior space (lower edges of walls 24, detailed in Matecki Figs. 5 at location 20e and Fig. 6 below areas 26 – see annotation below), the top cover being affixed to the upper surface (enclosure members 27 attach at outer sections 20a/20e, Matecki [0040] and Figs. 1-3); and

    PNG
    media_image1.png
    379
    639
    media_image1.png
    Greyscale


a strike shield (tray floor assembly 18 including intermediate tray sections 20b/20c/20d, Matecki [0039] and Figs. 3, 5-6) affixed to the lower surface (20b/20d affixed to lower surface of wall 24 via mating flanges 40/38; Matecki [0044] and Figs. 3, 5-6 – see annotation below), the strike shield comprising:

    PNG
    media_image2.png
    488
    639
    media_image2.png
    Greyscale

an upper layer facing the frame (upper panel portion 28 of tray sections, upwardly facing interior space formed by frame 21/24; Matecki [0041] and Figs. 3 and 5-6);
a middle core (hollow areas 34, Matecki [0041] and Figs. 3 and 5-6), 
the upper layer positioned between the frame and the middle core (in the vertical direction, see Matecki Fig. 3 annotation below), 

    PNG
    media_image3.png
    546
    1076
    media_image3.png
    Greyscale

the middle core having a plurality of rigid and elongated members arranged substantially parallel to each other (intermediate members 32, Matecki [0041] and Figs. 5-6) and extending vertically from a base member (upper surface of lower panel portion 30, Matecki [0041] and Figs. 3 and 5-6 – see annotation below); and
a lower layer (lower surface of lower panel portion 30, Matecki [0041] and Figs. 3 and 5-6 – see annotation below), 
the middle core positioned between the upper layer and the lower layer (34 between 28 and 30, Matecki Figs. 3 and 5-6), 

    PNG
    media_image4.png
    403
    867
    media_image4.png
    Greyscale


wherein the base member is formed with areas of differing elevation (varied cross-sectional profile with sloping lower panel 30, Matecki [0043] and Figs. 3 and 5-6 – see annotation below to form a number of elongated channels therein (channels lengthwise in hollow areas 34, with sloped areas of panel 30 as bottom of channels, formed between intermediate members 32; see figures).

    PNG
    media_image5.png
    368
    718
    media_image5.png
    Greyscale



Regarding claim 11, Matecki teaches a strike shield (tray floor assembly 18 including intermediate tray sections 20b/20c/20d, Matecki [0039] and Figs. 3, 5-6) for an electric vehicle battery pack (vehicle battery dray for supporting/protecting electric vehicle battery packs, Matecki [0037-0038]), the strike shield comprising:
an upper layer having (panel portion 28, Matecki Figs. 3 and 5-6) a first surface for attachment to a frame of the battery pack (outer surface of 28 attaches to frame wall portion 24 at side-facing flanges, Matecki [0041, 0044] and Figs. 3, 5-6), and an opposing second surface (internal surface of 28, see annotation below of Matecki Figs. 5A-B);
a middle core (hollow areas 34, Matecki [0041] and Figs. 3, 5-6) connected to the second surface of the upper layer (34 extends from inner surface of 28, see annotation below of Matecki Figs. 5A-B), the middle core having a plurality of rigid and elongated members arranged substantially parallel to each other (intermediate members 32, Matecki [0041] and Figs. 3, 5-6) and extending vertically from a base member (internal/upper surface of lower panel 30 – see annotations below of Matecki Figs. 5A-B); and

    PNG
    media_image6.png
    823
    855
    media_image6.png
    Greyscale

a lower layer (lower panel 30, bottom surface thereof; Matecki [0041] abd Figs. 3, 5-6 – annotation above) connected to the middle core so that the middle core is positioned between the upper layer and the lower layer (34 between 28 and 30 outer surfaces, Matecki Figs. 3, 5-6 and annotations above), wherein the base member is formed with areas of differing elevation (varied cross-sectional profile with sloping lower panel 30, Matecki [0043] and Figs. 3 and 5-6 – see annotation below) to form a number of elongated channels therein (channels lengthwise in hollow areas 34 formed between intermediate members 32, with sloped areas of panel 30 as bottom of channels; see figures).

    PNG
    media_image5.png
    368
    718
    media_image5.png
    Greyscale


	Regarding claim 2 and claim 12, Matecki teaches the limitations of claims 1 and 11 above and teaches the members each have a substantially rectangular cross section (see rectangular intermediate members 32 and rectangular channels formed thereby within hollow area 34, Matecki Figs. 5A-B; substantially consistent longitudinal cross-sectional profile along length of tray, Matecki [0004]).
	
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matecki et al. (US 2019/0100090 A1), as applied to claims 2 and 12 above, in view of Non-Patent Literature "How Do Sandwich Panels Work?" (Aerospace Engineering Blog, 2013, <https://aerospaceengineeringblog.com/sandwich-panel/>, as cited within the previous Office action) and Tachibana et al. (US 2011/0076435 A1, as cited within the IDS and previous Office action).
Regarding claim 3, Matecki teaches the limitations of claim 2 above but fails to explicitly teach the rectangular cross section has a height between approximately 10 mm and approximately 20 mm, a width between approximately 75 mm and approximately 125 mm, and a wall thickness of each of the members is between approximately 1.5 mm and approximately 3.5 mm.
Matecki does teach that varying the cross-section height (i.e., thickness of vehicle battery tray floor assembly) results in differing ability of the strike shield to withstand transverse bending (Matecki [0005-0006]). Though Matecki fails to explicitly teach a wall thickness of the intermediate members 32, Matecki [0046] does teach that the thickness of the peripheral walls configured to prevent lateral impact forces from damaging the battery. Thus, Matecki teaches the dimensions of the middle core cross section and wall thickness as result-effective variables that are configured to provide impact resistance to the battery pack held within the tray/strike shield.
The Aerospace Engineering Blog article, which is analogous in the art of supportive sandwich structures (see Matecki Fig. 3 and Aerospace Engineering Blog article page 2), teaches that sandwich structures serve important roles within high performance automobiles (Aerospace Engineering Blog article page 1) and is useful for providing support against buckling and balancing forces applied thereon while using lightweight materials (Aerospace Engineering Blog article page 2 and page 6), such as the impact applied to the lower surface of the battery tray (Matecki [0004, 0038]). The article teaches that rectangular cross-sections is a known shape to use as the middle core layer of sandwich structures (Aerospace Engineering Blog Article Fig. 9), which agrees with the cross-sectional shape of Matecki. Furthermore, the Aerospace Engineering Blog article teaches that the distance between the two face sheets (i.e. the separation between upper and lower panels of Matecki, corresponding to the height of the elongated members) affects the stiffness versus weight of the resultant sandwich structure (Aerospace Engineering Blog article page 3, Fig. 6). Thus, the height of the rectangular cross-section within the middle core layer is a result-effective variable which can be varied to achieve desirably high flexural stiffness and low mass. 
Additionally, the Aerospace Engineering Blog teaches that the thickness of the sandwich panel affects the stress distribution therethrough (Aerospace Engineering Blog article page 4 and Fig. 8) and is thus another result-effective variable which can be manipulated to meet desired design requirements of stress propagation. The article further teaches that the location of the centroid, or mid-plane within a rectangular cross-section, affects the bending moment and internal stress distribution within the sandwich structure (Aerospace Engineering Blog article page 2, Fig. 4). Therefore, the width in addition to the height is yet another result-effective variable within rectangular core cross sections of sandwich panels which can be manipulated to affect the way stress is distributed throughout.
Furthermore, Tachibana, which is analogous in the art of shield plates for electric vehicles (Tachibana title), teaches a sandwich structure similar to that of the core layer of Matecki  (Tachibana Fig. 2) and teaches toward spacing out the struts (i.e., elongated rigid members) from one another in a parallel manner (i.e., setting the rectangular cross-section width) such that desired strength is achieved and also adjusting the wall thickness of each strut to also influence the sandwich structure strength and bendability (Tachibana [0100]). These teachings of Tachibana agree with those of the Aerospace Engineering Blog in that the dimensions of the cross-section are result-effective variables which determine the strength characteristics of the middle core. Though Tachibana [0100] teaches smaller millimeter size ranges for the spacing and thickness of the middle core, a person having ordinary skill in the art would have found it obvious to scale up the sandwich structure of Tachibana to meet the desired design requirements for the overall size of the strike shield based on the size of the battery pack of Matecki.
A person having ordinary skill in the art would have found it obvious to optimize the height of the rectangular cross-sections of Matecki to achieve a desired stiffness to weight ratio and further optimize the width and thickness to control the stress distribution throughout the middle core to thus meet design requirements, all as taught by the Aerospace Engineering Blog and Tachibana references. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art; see MPEP § 2144.05, II.
Thus, claim 3 is rendered obvious.

Regarding claim 13, Matecki teaches the limitations of claim 12 above but fails to teach wherein the rectangular cross section has a height between approximately 10 mm and approximately 20 mm, and has a width between approximately 75 mm and approximately 125 mm.
Matecki does teach that varying the cross-section height (i.e., thickness of vehicle battery tray floor assembly) results in differing ability of the strike shield to withstand transverse bending (Matecki [0005-0006]). Thus, Matecki teaches the dimensions of the middle core cross section as a result-effective variable that is configured to provide impact resistance to the battery pack held within the tray/strike shield.
The Aerospace Engineering Blog article, which is analogous in the art of supportive sandwich structures (see Matecki Fig. 3 and Aerospace Engineering Blog article page 2), teaches that sandwich structures serve important roles within high performance automobiles (Aerospace Engineering Blog article page 1) and is useful for providing support against buckling and balancing forces applied thereon while using lightweight materials (Aerospace Engineering Blog article page 2 and page 6), such as the impact applied to the lower surface of the battery tray at the strike shield of Matecki (Matecki [0004, 0038]). The article teaches that rectangular cross-sections is a known shape to use as the middle core layer of sandwich structures (Aerospace Engineering Blog Article Fig. 9), which agrees with the cross-sectional shape of Matecki Fig. 2 as cited above. Furthermore, the Aerospace Engineering Blog article teaches that the distance between the two face sheets (i.e. the separation between upper and lower panels of the Matecki tray, corresponding to the height of the elongated members) affects the stiffness versus weight of the resultant sandwich structure (Aerospace Engineering Blog article page 3, Fig. 6). Thus, the height of the rectangular cross-section within the middle core layer is a result-effective variable which can be varied to achieve desirably high flexural stiffness and low mass. 
Furthermore, Tachibana, which is analogous in the art of shield plates for electric vehicles (Tachibana title), teaches a sandwich structure similar to that of the core layer of Matecki (Tachibana Fig. 2) and teaches toward spacing out the struts (i.e., elongated rigid members) from one another in a parallel manner (i.e., setting the rectangular cross-section width) such that desired strength is achieved in terms of strength and bendability (Tachibana [0100]). This teaching of Tachibana agrees with those of the Aerospace Engineering Blog in that the dimensions of the cross-section are result-effective variables which determine the strength characteristics of the middle core. Though Tachibana [0100] teaches smaller millimeter size ranges for the spacing and thickness of the middle core, a person having ordinary skill in the art would have found it obvious to scale up the sandwich structure of Matecki by changing the shaped plate dimensions to meet the desired design requirements for the overall size of the strike shield based on the size of the vehicle battery needed to be held thereon.
A person having ordinary skill in the art would have found it obvious to optimize the height of the rectangular cross-sections formed in the core of Matecki to achieve a desired stiffness to weight ratio and further optimize the width to control the stress distribution throughout the middle core to thus meet design requirements, both as taught by the Aerospace Engineering Blog and Tachibana references. The discovery of an optimum value of a known result effective variable (i.e., the height and width dimensions of the middle core cross sections within a sandwich structure), without producing any new or unexpected results (i.e., to produce desired characteristics of stiffness, bendability, support, and energy distribution), is within the ambit of a person of ordinary skill in the art; see MPEP § 2144.05, II.
Thus, claim 13 is rendered obvious.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matecki et al. (US 2019/0100090 A1) as applied to claim 1 above, and further in view of Rawlinson et al. (US 2014/0182958 A1) and Tachibana et al. (US 2011/0076435 A1, as cited within the IDS and previous Office action).
Regarding claim 9, Matecki teaches the limitations of claim 1 above but fails to teach the lower layer comprises a steel layer, the steel layer having a thickness between approximately 0.4 mm and approximately 0.8 mm.
Rawlinson, which is analogous in the art of electric vehicle battery packs and is pertinent to the problem of absorbing impacts (see Rawlinson abstract), teaches a battery pack enclosure including a bottom panel which may be fabricated from aluminum, aluminum alloy, or steel (Rawlinson [0011, 0029]). Matecki teaches the tray floor assembly (i.e., the strike shield including its lower layer) can be made of aluminum.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (MPEP 2143 B), and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (2144.07). Thus, a person having ordinary skill in the art would have found it obvious to substitute steel for aluminum in the the lower layer of the strike shield of Matecki since Rawlinson teaches both material options are known to be suitable for use in battery pack lower support structures which resist impact.

 Tachibana, which is analogous in the art of shield plates for electric vehicles (Tachibana title), teaches a sandwich structure similar to that of the core layer of Matecki (Tachibana Fig. 2) and teaches this structure having a bottom layer (plate 6, Tachibana fig. 2 and [0099]) being preferably 0.2-0.6 mm thick (Tachibana [0099]). Such a plate is similar in function to the lower panel 30 of the battery tray 10’s floor assembly 18 of Matecki, which serves to resist impact at the lower surface 19 thereof (Matecki [0004, 0038]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists; see MPEP 2144.05, I. Therefore, a person having ordinary skill in the art would have found it obvious to select a thickness for the lower layer plate of the strike shield of Matecki to exhibit a thickness within the range taught by Tachibana, which overlaps with the instantly claimed range.
Thus, all limitations of instant claim 9 are rendered obvious.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matecki et al. (US 2019/0100090 A1) as applied to claim 11 above, and further in view of Rawlinson et al. (US 2014/0182958 A1).
Regarding claim 23, Matecki teaches the limitations of claim 1 above but fails to teach the lower layer comprises a steel layer, the steel layer having a thickness between approximately 0.4 mm and approximately 0.8 mm.
Rawlinson, which is analogous in the art of electric vehicle battery packs and is pertinent to the problem of absorbing impacts (see Rawlinson abstract), teaches a battery pack enclosure including a bottom panel which may be fabricated from aluminum, aluminum alloy, or steel (Rawlinson [0011, 0029]). Matecki teaches the tray floor assembly (i.e., the strike shield including its lower layer) can be made of aluminum.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (MPEP 2143 B), and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (2144.07). Thus, a person having ordinary skill in the art would have found it obvious to substitute steel for aluminum in the lower layer of the strike shield of Matecki since Rawlinson teaches both material options are known to be suitable for use in battery pack lower support structures which resist impact.
Thereby, claim 23 is rendered obvious.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matecki et al. (US 2019/0100090 A1) and Rawlinson et al. (US 2014/0182958 A1) as applied to claim 23 above, and further in view of Tachibana et al. (US 2011/0076435 A1, as cited within the IDS and previous Office action).
Regarding claim 24 and claim 25, modified Matecki teaches the limitations of claim 23 above but fails to teach the steel layer has a thickness between approximately 0.4 mm and approximately 0.8 mm, or more specifically approximately 0.6 mm.
Tachibana, which is analogous in the art of shield plates for electric vehicles (Tachibana title), teaches a sandwich structure similar to that of the core layer of Decker (Tachibana Fig. 2) and teaches this structure having a bottom layer (plate 6, Tachibana Fig. 2 and [0099]) being preferably 0.2-0.6 mm thick (Tachibana [0099]). Such a plate is analogous in function to the armor plate taught by Decker which is the lower layer of the modified Decker strike shield.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists; see MPEP 2144.05, I. Therefore, a person having ordinary skill in the art would have found it obvious to select a thickness for the steel lower layer plate of the strike shield of modified Matecki to exhibit a thickness within the range taught by Tachibana (which overlaps with the instantly claimed range).
Thus, the limitations of instant claims 24-25 are rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 01/18/22, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive since the present amendments differentiate the claims from the previous primary references Decker and Kim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations after an updated search. See 35 USC 102 and 103 rejections above with reliance upon primary reference Matecki.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harada et al. (US 5,555,950 A) teaches a battery carrier with a base member having differing elevations (Harada abstract and Figs. 2-3).
Maguire et al. (US 2015/0318525 A1) teaches tray 40 holding battery assembly 18, with the tray having a base member with corrugations 54 (i.e. varying elevations) to flex and absorb shock from beneath the battery pack (Maguire [0054] and Figs. 2-4, 8-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728